
	
		II
		110th CONGRESS
		2d Session
		S. 2936
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2008
			Mrs. Dole introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XXI of the Social Security Act to
		  reauthorize the State Children's Health Insurance Program, to limit income
		  eligibility expansions under that program until the lowest income eligible
		  individuals are enrolled, and for other purposes. 
	
	
		1.Short
			 title; references; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Responsible Expansion of the
			 State Children's Health Insurance Program Act of
			 2008.
			(b)References to
			 SCHIP; SecretaryIn this Act:
				(1)SCHIPThe
			 term SCHIP means the State Children’s Health Insurance Program
			 established under title XXI of the Social Security Act (42 U.S.C. 1397aa et
			 seq.).
				(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(c)Table of ContentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; amendments
				to Social Security Act; references; table of contents.
					TITLE I—SCHIP Reauthorization
					Sec. 101. Reauthorization through fiscal year 2013.
					Sec. 102. Requiring outreach and coverage before expansion of
				eligibility.
					Sec. 103. Application of DRA Medicaid citizenship documentation
				requirements to SCHIP.
					Sec. 104. Phase-out of coverage for nonpregnant adults under
				SCHIP.
					Sec. 105. Preventing substitution of SCHIP coverage for private
				coverage.
					TITLE II—Revenue Provisions
					Sec. 201. Nonqualified deferred compensation from certain tax
				indifferent parties.
					Sec. 202. Income of partners for performing investment
				management services treated as ordinary income received for performance of
				services.
				
			ISCHIP
			 Reauthorization
			101.Reauthorization
			 through Fiscal Year 2013
				(a)In
			 generalSection 2104 of the
			 Social Security Act (42 U.S.C. 1397dd(a)), as amended
			 by section 201(a)(1) of the Medicare, Medicaid, and SCHIP Extension Act of 2007
			 (Public Law 110–173) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 and at the end of paragraph (10);
						(B)in paragraph
			 (11)—
							(i)by striking
			 each of fiscal years 2008 and 2009 and inserting fiscal
			 year 2008; and
							(ii)by striking the
			 period at the end and inserting a semicolon; and
							(C)by adding at the
			 end the following new paragraphs:
							
								(12)for fiscal year 2009,
				$7,000,000,000;
								(13)for fiscal year
				2010, $8,000,000,000; and
								(14)for each of
				fiscal years 2011 through 2013,
				$9,000,000,000.
								;
				and
						(2)in subsection
			 (c)(4)(B), by striking 2009 and inserting
			 2013.
					(b)Repeal of
			 limitation on availability of funding for fiscal years 2008 and
			 2009Section 201 of the Medicare, Medicaid, and SCHIP Extension
			 Act of 2007 (Public Law 110–173) is amended—
					(1)in subsection
			 (a), by striking paragraph (2) and redesignating paragraphs (3) and (4), as
			 paragraphs (2) and (3) respectively; and
					(2)in subsection
			 (b), by striking paragraph (2) and redesignating paragraph (3) as paragraph
			 (2).
					102.Requiring
			 outreach and coverage before expansion of eligibility
				(a)State plan
			 required To specify how it will achieve coverage for 85 percent of targeted
			 low-income children
					(1)In
			 generalSection 2102(a) of the Social Security Act (42 U.S.C.
			 1397bb(a)) is amended—
						(A)in paragraph (6),
			 by striking and at the end;
						(B)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(8)how the eligibility and benefits provided
				for under the plan for each fiscal year (beginning with fiscal year 2009) will
				allow for the State's annual funding allotment to cover at least 85 percent of
				the eligible targeted low-income children in the
				State.
								.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to State
			 child health plans for fiscal years beginning with fiscal year 2009.
					(b)Limitation on
			 program expansions until lowest income eligible individuals
			 enrolledSection 2105(c) of such Act (42 U.S.C.
			 1397dd(c)) is amended by adding at the end the following new
			 paragraph:
					
						(8)Limitation on
				increased coverage of higher income childrenFor child health
				assistance furnished in any fiscal year beginning with fiscal year 2009:
							(A)No payment for
				children with family income above 300 percent of poverty linePayment shall not be made under this
				section for child health assistance for a targeted low-income child in a family
				the income of which exceeds 300 percent of the poverty line applicable to a
				family of the size involved.
							(B)Special rules for
				payment for children with family income above 200 percent of poverty
				lineIn the case of child
				health assistance for a targeted low-income child in a family the income of
				which exceeds 200 percent (but does not exceed 300 percent) of the poverty line
				applicable to a family of the size involved no payment shall be made under this
				section for such assistance unless the State demonstrates to the satisfaction
				of the Secretary that—
								(i)the State has met
				the 85 percent retrospective coverage test specified in subparagraph (C)(i) for
				the previous fiscal year; and
								(ii)the State will
				meet the 85 percent prospective coverage test specified in subparagraph (C)(ii)
				for the fiscal year.
								(C)85 percent
				coverage tests
								(i)Retrospective
				testThe 85 percent retrospective coverage test specified in this
				clause is, for a State for a fiscal year, that on average during the fiscal
				year, the State has enrolled under this title or title XIX at least 85 percent
				of the individuals residing in the State who—
									(I)are children under
				19 years of age (or are pregnant women) and are eligible for medical assistance
				under title XIX; or
									(II)are targeted
				low-income children whose family income does not exceed 200 percent of the
				poverty line and who are eligible for child health assistance under this
				title.
									(ii)Prospective
				testThe 85 percent prospective test specified in this clause is,
				for a State for a fiscal year, that on average during the fiscal year, the
				State will enroll under this title or title XIX at least 85 percent of the
				individuals residing in the State who—
									(I)are children under
				19 years of age (or are pregnant women) and are eligible for medical assistance
				under title XIX; or
									(II)are targeted low-income children whose
				family income does not exceed such percent of the poverty line (in excess of
				200 percent) as the State elects consistent with this paragraph and who are
				eligible for child health assistance under this title.
									(D)Phase-in
				requirement for expanded coverage if 85 percent tests met for low-income
				coverageWith respect to a fiscal year, if a State meets both of
				the coverage tests specified in clauses (i) and (ii) of subparagraph (C) for
				such year—
								(i)payment may be
				made to the State under this section for child health assistance for a targeted
				low-income child in a family the income of which exceeds 200 percent, but does
				not exceed 250 percent poverty line applicable to a family of the size
				involved; and
								(ii)payment may be
				made to the State under this section child health assistance for a targeted
				low-income child in a family the income of which 250 percent, but does not
				exceed 300 percent of the poverty line applicable to a family of the size
				involved only if the State can also meet the retrospective test applied under
				clause (i) of subparagraph (C) for the previous fiscal year by substituting
				250 for 200 in subclause (II) of such
				clause.
								(E)Treatment of
				pregnant womenIn this
				paragraph and sections 2102(a)(8) and 2104(a)(2), the term targeted
				low-income child includes an individual under age 19, including the
				period from conception to birth, who is eligible for child health assistance
				under this title by virtue of the definition of the term child
				under section
				457.10 of title 42, Code of Federal
				Regulations.
							.
				(c)Standardization
			 of income determinations
					(1)In
			 generalSection 2110(d) of such Act (42 U.S.C. 1397jj)
			 is amended by adding at the end the following new subsection:
						
							(d)Standardization
				of income determinationsIn determining family income under this
				title (including in the case of a State child health plan that provides health
				benefits coverage in the manner described in section 2101(a)(2)), a State shall
				base such determination on gross income (including amounts that would be
				included in gross income if they were not exempt from income taxation) and may
				only take into consideration such income disregards as the Secretary shall
				develop and specify on a uniform national
				basis.
							.
					(2)Effective
			 date(A)Subject to subparagraph
			 (B), the amendment made by paragraph (1) shall apply to determinations (and
			 redeterminations) of income made on or after October 1, 2008.
						(B)In the case of a State child health plan
			 under title XXI of the Social Security Act which the Secretary of Health and
			 Human Services determines requires State legislation (other than legislation
			 appropriating funds) in order for the plan to meet the additional requirement
			 imposed by the amendment made by paragraph (1), the State child health plan
			 shall not be regarded as failing to comply with the requirements of such title
			 solely on the basis of its failure to meet this additional requirement before
			 the first day of the first calendar quarter beginning after the close of the
			 first regular session of the State legislature that begins after the date of
			 the enactment of this Act. For purposes of the previous sentence, in the case
			 of a State that has a 2-year legislative session, each year of such session
			 shall be deemed to be a separate regular session of the State
			 legislature.
						103.Application of
			 DRA Medicaid citizenship documentation requirements to SCHIP
				(a)In
			 generalSection 2105(c) of
			 the Social Security Act (42 U.S.C. 1397dd(c)), as amended by section 102(b), is
			 amended by adding at the end the following new paragraph:
					
						(9)Application of
				citizenship documentation requirements
							(A)In
				generalSubject to
				subparagraph (B), no payment may be made under this section to a State with
				respect to amounts expended for child health assistance for an individual who
				declares under section 1137(d)(1)(A) to be a citizen or national of the United
				States for purposes of establishing eligibility for benefits under this title,
				unless the requirement of section 1903(x) is met.
							(B)Treatment of
				pregnant womenFor purposes
				of applying subparagraph (A) in the case of a pregnant woman who qualifies for
				child health assistance by virtue of the application of section 457.10 of title
				42, Code of Federal Regulations, the requirement of section 1903(x) shall be
				deemed to be satisfied by the presentation of documentation of personal
				identity described in section 274A(b)(1)(D) of the Immigration and Nationality
				Act or any other documentation of personal identity of such other type as the
				Secretary finds, by regulation, provides a reliable means of
				identification.
							.
				(b)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 eligibility determinations and redeterminations made after the date of
			 enactment of this Act.
				104.Phase-out of
			 coverage for nonpregnant adults under SCHIP
				(a)In
			 generalTitle XXI of the Social Security Act (42 U.S.C. 1397aa et
			 seq.) is amended by adding at the end the following new section:
					
						2111.Phase-out of
				coverage for nonpregnant adults
							(a)Termination of
				Coverage for Nonpregnant Adults
								(1)No new SCHIP
				waivers; automatic extensions at state option through December
				2008Notwithstanding section 1115 or any other provision of this
				title, except as provided in this subsection—
									(A)the Secretary
				shall not on or after the date of the enactment of the
				Responsible Expansion of the State Children's
				Health Insurance Program Act of 2008, approve or renew a waiver,
				experimental, pilot, or demonstration project that would allow funds made
				available under this title to be used to provide child health assistance or
				other health benefits coverage to a nonpregnant adult; and
									(B)notwithstanding
				the terms and conditions of an applicable existing waiver, the provisions of
				paragraph (2) shall apply for purposes of any period beginning on or after
				January 1, 2009, in determining the period to which the waiver applies, the
				individuals eligible to be covered by the waiver, and the amount of the Federal
				payment under this title.
									(2)Termination of
				SCHIP coverage under applicable existing waivers at the end of 2008
									(A)In
				generalNo funds shall be available under this title for child
				health assistance or other health benefits coverage that is provided to a
				nonpregnant adult under an applicable existing waiver after December 31,
				2008.
									(B)Extension upon
				state requestIf an applicable existing waiver described in
				subparagraph (A) would otherwise expire before January 1, 2009, and the State
				requests an extension of such waiver, the Secretary shall grant such an
				extension, but only through December 31, 2008.
									(C)Application of
				enhanced fmapThe enhanced FMAP determined under section 2105(b)
				shall apply to expenditures under an applicable existing waiver for the
				provision of child health assistance or other health benefits coverage to a
				nonpregnant childless adult during the period beginning on the date of the
				enactment of this subsection and ending on December 31, 2008.
									(b)Applicable
				Existing WaiverFor purposes of this section—
								(1)In
				generalThe term applicable existing waiver means a
				waiver, experimental, pilot, or demonstration project under section 1115,
				grandfathered under section 6102(c)(3) of the Deficit Reduction Act of 2005, or
				otherwise conducted under authority that—
									(A)would allow funds
				made available under this title to be used to provide child health assistance
				or other health benefits coverage to—
										(i)a
				parent of a targeted low-income child;
										(ii)a nonpregnant
				childless adult; or
										(iii)individuals
				described in both clauses (i) and (ii); and
										(B)was in effect on
				October 1, 2007.
									(2)DefinitionsThe term nonpregnant adult
				means any individual who is not a targeted low-income pregnant woman (as
				defined in section 2112(d)(2)) or a targeted low-income
				child.
								.
				(b)Conforming
			 amendments
					(1)Section 2107(f) of
			 such Act (42 U.S.C. 1397gg(f)) is amended—
						(A)by striking “, the
			 Secretary” and inserting “:
							
								(1)The
				Secretary
								;
						(B)in the first
			 sentence, by striking childless;
						(C)by striking the
			 second sentence; and
						(D)by adding at the
			 end the following new paragraph:
							
								(2)The Secretary may
				not approve, extend, renew, or amend a waiver, experimental, pilot, or
				demonstration project with respect to a State after the date of enactment of
				the Responsible Expansion of the State
				Children's Health Insurance Program Act of 2008 that would waive
				or modify the requirements of section
				2111.
								.
						(2)Section 6102(c) of
			 the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 131) is
			 amended by striking Nothing and inserting Subject to
			 section 2111 of the Social Security
			 Act, as added by section 104 of the
			 Responsible Expansion of the State Children's
			 Health Insurance Program Act of 2008, nothing.
					105.Preventing
			 substitution of SCHIP coverage for private coverage
				(a)Findings
					(1)Congress agrees
			 with the President that low-income children should be the first priority of all
			 States in providing child health assistance under SCHIP.
					(2)Congress agrees with the President and the
			 Congressional Budget Office that the substitution of SCHIP coverage for private
			 coverage occurs more frequently for children in families at higher income
			 levels.
					(3)Congress agrees
			 with the President that it is appropriate that States that expand SCHIP
			 eligibility to children at higher income levels should have achieved a high
			 level of health benefits coverage for low-income children and should implement
			 strategies to address such substitution.
					(4)Congress concludes
			 that the policies specified in this section (and the amendments made by this
			 section) are the appropriate policies to address these issues.
					(b)Analyses of best
			 practices and methodology in addressing crowd-out
					(1)GAO
			 reportNot later than 18
			 months after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the Committee on Finance of the Senate and
			 the Committee on Energy and Commerce of the House of Representatives and the
			 Secretary a report describing the best practices by States in addressing the
			 issue of SCHIP crowd-out. Such report shall include—
						(A)analyses of—
							(i)the
			 impact of different geographic areas, including urban and rural areas, on SCHIP
			 crowd-out;
							(ii)the
			 impact of different State labor markets on SCHIP crowd-out;
							(iii)the impact of
			 different strategies for addressing SCHIP crowd-out;
							(iv)the
			 incidence of crowd-out for children with different levels of family income;
			 and
							(v)the relationship (if any) between changes
			 in the availability and affordability of dependent coverage under
			 employer-sponsored health insurance and SCHIP crowd-out; and
							(B)recommendations
			 for such legislative changes as the Comptroller General determines are likely
			 to most effective for addressing the issue of SCHIP crowd-out, together with
			 proposed legislative language.
						(2)IOM report on
			 methodologyThe Secretary
			 shall enter into an arrangement with the Institute of Medicine under which the
			 Institute submits to the Committee on Finance of the Senate and the Committee
			 on Energy and Commerce of the House of Representatives and the Secretary, not
			 later than 18 months after the date of the enactment of this Act, a report
			 on—
						(A)the most accurate,
			 reliable, and timely way to measure—
							(i)on a State-by-State basis, the rate of
			 public and private health benefits coverage among low-income children with
			 family income that does not exceed 200 percent of the poverty line; and
							(ii)SCHIP crowd-out, including in the case of
			 children with family income that exceeds 200 percent of the poverty line;
			 and
							(B)the least
			 burdensome way to gather the necessary data to conduct the measurements
			 described in subparagraph (A).
						Out of any
			 money in the Treasury not otherwise appropriated, there are hereby appropriated
			 $2,000,000 to carry out this paragraph for the period ending September 30,
			 2009.(3)Incorporation of
			 definitionsIn this section, the terms SCHIP
			 crowd-out, children, poverty line, and
			 State have the meanings given such terms for purposes of
			 SCHIP.
					(4)Definition of
			 SCHIP crowd-outSection 2110(c) of the Social Security Act
			 (42 U.S.C.
			 1397jj(c)) is amended by adding at the end the
			 following:
						
							(9)SCHIP
				crowd-outThe term SCHIP crowd-out means the
				substitution of—
								(A)health benefits
				coverage for a child under this title, for
								(B)health benefits
				coverage for the child other than under this title or title
				XIX.
								.
					(c)Development of
			 best practice recommendationsSection 2107 of such Act
			 (42 U.S.C.
			 1397gg) is amended by adding at the end the following:
					
						(g)Development of
				best practice recommendationsWithin 6 months after the date of
				receipt of the reports under subsections (a) and (b) of section 105 of the
				Responsible Expansion of the State Children's
				Health Insurance Program Act of 2008, the Secretary, in
				consultation with States, including Medicaid and SCHIP directors in States,
				shall publish in the Federal Register, and post on the public website for the
				Department of Health and Human Services—
							(1)recommendations
				regarding best practices for States to use to address SCHIP crowd-out;
				and
							(2)uniform standards for data collection by
				States to measure and report—
								(A)health benefits
				coverage for children with family income below 200 percent of the poverty line;
				and
								(B)on SCHIP crowd-out, including for children
				with family income that exceeds 200 percent of the poverty line.
								The Secretary, in consultation with
				States, including Medicaid and SCHIP directors in States, may from time to time
				update the best practice recommendations and uniform standards set published
				under paragraphs (1) and (2) and shall provide for publication and posting of
				such updated recommendations and
				standards..
				(d)Requirement To
			 address SCHIP crowd-out; Secretarial reviewSection 2106 of such
			 Act (42 U.S.C. 1397ff) is amended by adding at the end the following:
					
						(f)Requirement To
				address SCHIP crowd-out; Secretarial review
							(1)In
				generalNot later than 6
				months after the best practice application date described in paragraph (2),
				each State that has a State child health plan shall submit to the Secretary a
				State plan amendment describing how the State—
								(A)will address SCHIP
				crowd-out; and
								(B)will incorporate
				recommended best practices referred to in such paragraph.
								(2)Best practice
				application dateThe best
				practice application date described in this paragraph is the date that is 6
				months after the date of publication of recommendations regarding best
				practices under section 2107(g)(1).
							(3)Secretarial
				reviewThe Secretary shall—
								(A)review each State
				plan amendment submitted under paragraph (1);
								(B)determine whether
				the amendment incorporates recommended best practices referred to in paragraph
				(2);
								(C)in the case of a
				higher income eligibility State (as defined in section 2105(c)(10)(B)),
				determine whether the State meets the enrollment targets required under
				reference section 2105(c)(10)(C); and
								(D)notify the State of
				such
				determinations.
								.
				(e)Limitation on
			 payments for States covering higher income children
					(1)In
			 generalSection 2105(c) of such Act (42 U.S.C.
			 1397ee(c)), as amended by sections 102(b) and 103(a), is
			 amended by adding at the end the following new paragraph:
						
							(10)Limitation on
				payments for States covering higher income children
								(A)Determinations
									(i)In
				generalThe Secretary shall determine within 6 months of the date
				of the submission of a State plan amendment to provide child health assistance
				to higher income children (or, in the case of any State that is a higher income
				eligibility State on the date of enactment of this paragraph, within 6 months
				of such date of enactment), whether the State meets the target rate of coverage
				of low-income children required under subparagraphs (C) and (D) of paragraph
				(8) and shall notify the State of such determination.
									(ii)Determination
				of failureIf the Secretary determines that a State does not meet
				such target rate of coverage, no payment shall be made under this section for
				child health assistance provided for higher-income children (as defined in
				subparagraph (C)) under the State child health plan (beginning, in the case of
				any State that is determined to be a higher income eligibility State within of
				the date of enactment of this paragraph, on January 1, 2009) unless and until
				the State establishes it is in compliance with such requirement.
									(B)Higher income
				eligibility stateA higher income eligibility State described in
				this clause is a State that—
									(i)applies under its State child health plan
				an eligibility income standard for targeted low-income children that exceeds
				200 percent of the poverty line; or
									(ii)because of the application of a general
				exclusion of a block of income that is not determined by type of expense or
				type of income, applies an effective income standard under the State child
				health plan for such children that exceeds 200 percent of the poverty line.
				
									(C)Higher-income
				childFor purposes of this
				paragraph, the term higher income child means, with respect to a
				State child health plan, a targeted low-income child whose family
				income—
									(i)exceeds 200
				percent of the poverty line; or
									(ii)would exceed 200
				percent of the poverty line if there were not taken into account any general
				exclusion described in subparagraph (B)(ii).
									(D)Notice and
				opportunity to comply with target rateIf the Secretary makes a
				determination that a State does not meet the target rate of coverage of
				low-income children required under subparagraphs (C) and (D) of paragraph (8),
				the Secretary—
									(i)shall provide the
				State with the opportunity to submit and implement a corrective action plan for
				the State to come into compliance with the requirement of subparagraphs (C) and
				(D) of paragraph (8) before October 1 of any year; and
									(ii)shall not effect
				a denial of payment under subparagraph (A) on the basis of a determination that
				a State has not come into compliance with such requirement before December 31
				of such
				year.
									.
					(2)ConstructionNothing in the amendment made by paragraph
			 (1) or this section this shall be construed as authorizing the Secretary of
			 Health and Human Services to limit payments under title XXI of the Social
			 Security Act in the case of a State that is not a higher income eligibility
			 State (as defined in section 2105(c)(10)(B) of such Act, as added by paragraph
			 (1)).
					(f)Treatment of
			 medical support ordersSection 2102(b) of such Act
			 (42 U.S.C.
			 1397bb(c)) is amended by adding at the end the
			 following:
					
						(5)Treatment of
				medical support orders
							(A)In
				generalNothing in this title
				shall be construed to allow the Secretary to require that a State deny
				eligibility for child health assistance to a child who is otherwise eligible on
				the basis of the existence of a valid medical support order being in
				effect.
							(B)State
				electionA State may elect to limit eligibility for child health
				assistance to a targeted low-income child on the basis of the existence of a
				valid medical support order on the child’s behalf, but only if the State does
				not deny such eligibility for a child on such basis if the child asserts that
				the order is not being complied with for any of the reasons described in
				subparagraph (C) unless the State demonstrates that none of such reasons
				applies in the case involved.
							(C)Reasons for
				noncomplianceThe reasons described in this subparagraph for
				noncompliance with a medical support order with respect to a child are that the
				child is not being provided health benefits coverage pursuant to such order
				because—
								(i)of
				failure of the noncustodial parent to comply with the order;
								(ii)of the failure of
				an employer, group health plan or health insurance issuer to comply with such
				order; or
								(iii)the child resides
				in a geographic area in which benefits under the health benefits coverage are
				generally
				unavailable.
								.
				(g)Effective date
			 of amendments; consistency of policiesThe amendments made by this section shall
			 take effect as if enacted on August 16, 2007. The Secretary may not impose (or
			 continue in effect) any requirement, prevent the implementation of any
			 provision, or condition the approval of any provision under any State child
			 health plan, State plan amendment, or waiver request on the basis of any policy
			 or interpretation relating to SCHIP crowd-out, coordination with other sources
			 of coverage, target rate of coverage, or medical support order other than under
			 the amendments made by this section. In the case of a State plan amendment
			 which was denied on or after August 16, 2007, on the basis of any such policy
			 or interpretation in effect before the date of the enactment of this Act, if
			 the State submits a modification of such State plan amendment that complies
			 with title XXI of the Social Security Act as amended by this Act, such
			 submitted State plan amendment, as so modified, shall be considered as if it
			 had been submitted (as so modified) as of the date of its original submission,
			 but such State plan amendment shall not be effective before the date of the
			 enactment of this Act.
				IIRevenue
			 Provisions
			201.Nonqualified
			 deferred compensation from certain tax indifferent parties
				(a)In
			 generalSubpart B of part II of subchapter E of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to taxable year for which items of
			 gross income included) is amended by inserting after section 457 the following
			 new section:
					
						457A.Nonqualified
				deferred compensation from certain tax indifferent parties
							(a)In
				generalAny compensation
				which is deferred under a nonqualified deferred compensation plan of a
				nonqualified entity shall be taken into account for purposes of this chapter
				when there is no substantial risk of forfeiture of the rights to such
				compensation.
							(b)Nonqualified
				entityFor purposes of this section, the term nonqualified
				entity means—
								(1)any foreign corporation unless
				substantially all of such income is—
									(A)effectively
				connected with the conduct of a trade or business in the United States,
				or
									(B)subject to a
				comprehensive foreign income tax, and
									(2)any partnership unless substantially all of
				such income is allocated to persons other than—
									(A)foreign persons
				with respect to whom such income is not subject to a comprehensive foreign
				income tax, and
									(B)organizations
				which are exempt from tax under this title.
									(c)Ascertainability
				of amounts of compensation
								(1)In
				generalIf the amount of any compensation is not ascertainable at
				the time that such compensation is otherwise to be taken into account under
				subsection (a)—
									(A)such amount shall
				be so taken into account when ascertainable, and
									(B)the tax imposed
				under this chapter for the taxable year in which such compensation is taken
				into account under subparagraph (A) shall be increased by the sum of—
										(i)the amount of
				interest determined under paragraph (2), and
										(ii)an amount equal
				to 20 percent of the amount of such compensation.
										(2)InterestFor purposes of paragraph (1)(B)(i), the
				interest determined under this paragraph for any taxable year is the amount of
				interest at the underpayment rate under section 6621 plus 1 percentage point on
				the underpayments that would have occurred had the deferred compensation been
				includible in gross income for the taxable year in which first deferred or, if
				later, the first taxable year in which such deferred compensation is not
				subject to a substantial risk of forfeiture.
								(d)Other
				definitions and special rulesFor purposes of this
				section—
								(1)Substantial risk
				of forfeiture
									(A)In
				generalThe rights of a person to compensation shall be treated
				as subject to a substantial risk of forfeiture only if such person’s rights to
				such compensation are conditioned upon the future performance of substantial
				services by any individual.
									(B)Exception for
				compensation based on gain recognized on an investment asset
										(i)In
				generalTo the extent provided in regulations prescribed by the
				Secretary, if compensation is determined solely by reference to the amount of
				gain recognized on the disposition of an investment asset, such compensation
				shall be treated as subject to a substantial risk of forfeiture until the date
				of such disposition.
										(ii)Investment
				assetFor purposes of clause (i), the term investment
				asset means any single asset (other than an investment fund or similar
				entity)—
											(I)acquired directly
				by an investment fund or similar entity,
											(II)with respect to
				which such entity does not (nor does any person related to such entity)
				participate in the active management of such asset (or if such asset is an
				interest in an entity, in the active management of the activities of such
				entity), and
											(III)substantially
				all of any gain on the disposition of which (other than such deferred
				compensation) is allocated to investors in such entity.
											(iii)Coordination
				with special rule for short-term deferrals of
				compensationParagraph (3)(B) shall not apply to any compensation
				to which clause (i) applies.
										(2)Comprehensive
				foreign income taxThe term comprehensive foreign income
				tax means, with respect to any foreign person, the income tax of a
				foreign country if—
									(A)such person is
				eligible for the benefits of a comprehensive income tax treaty between such
				foreign country and the United States, or
									(B)such person
				demonstrates to the satisfaction of the Secretary that such foreign country has
				a comprehensive income tax.
									Such term
				shall not include any tax unless such tax includes rules for the deductibility
				of deferred compensation which are similar to the rules of this title.(3)Nonqualified
				deferred compensation plan
									(A)In
				generalThe term nonqualified deferred compensation
				plan has the meaning given such term under section 409A(d), except that
				such term shall include any plan that provides a right to compensation based on
				the appreciation in value of a specified number of equity units of the service
				recipient.
									(B)Exception for
				short-term deferralsCompensation shall not be treated as
				deferred for purposes of this section if the service provider receives payment
				of such compensation not later than 12 months after the end of the taxable year
				of the service recipient during which the right to the payment of such
				compensation is no longer subject to a substantial risk of forfeiture.
									(4)Exception for
				certain compensation with respect to effectively connected incomeIn the case a foreign corporation with
				income which is taxable under section 882, this section shall not apply to
				compensation which, had such compensation had been paid in cash on the date
				that such compensation ceased to be subject to a substantial risk of
				forfeiture, would have been deductible by such foreign corporation against such
				income.
								(5)Application of
				rulesRules similar to the
				rules of paragraphs (5) and (6) of section 409A(d) shall apply.
								(e)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this section, including regulations disregarding a substantial risk of
				forfeiture in cases where necessary to carry out the purposes of this
				section.
							.
				(b)Conforming
			 amendmentSection 26(b)(2) of such Code is amended by striking
			 and at the end of subparagraph (U), by striking the period at
			 the end of subparagraph (V) and inserting , and, and by adding
			 at the end the following new subparagraph:
					
						(W)section 457A(c)(1)(B) (relating to
				ascertainability of amounts of
				compensation).
						.
				(c)Clerical
			 amendmentThe table of
			 sections of subpart B of part II of subchapter E of chapter 1 of such Code is
			 amended by inserting after the item relating to section 457 the following new
			 item:
					
						
							Sec. 457A. Nonqualified deferred compensation from certain tax
				indifferent
				parties.
						
						.
				(d)Effective
			 date
					(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to amounts deferred which are
			 attributable to services performed after the date of enactment of this
			 Act.
					(2)Application to
			 existing deferralsIn the case of any amount deferred to which
			 the amendments made by this section do not apply solely by reason of the fact
			 that the amount is attributable to services performed before the date of
			 enactment of this Act, to the extent such amount is not includible in gross
			 income in a taxable year beginning before 2017, such amounts shall be
			 includible in gross income in the later of—
						(A)the last taxable
			 year beginning before 2017, or
						(B)the taxable year
			 in which there is no substantial risk of forfeiture of the rights to such
			 compensation (determined in the same manner as determined for purposes of
			 section 457A of the Internal Revenue Code of 1986, as added by this
			 section).
						(3)Accelerated
			 paymentsNo later than 60
			 days after the date of the enactment of this Act, the Secretary shall issue
			 guidance providing a limited period of time during which a nonqualified
			 deferred compensation arrangement attributable to services performed on or
			 before the date of enactment of this Act, may, without violating the
			 requirements of section 409A(a) of the Internal Revenue Code of 1986, be
			 amended to conform the date of distribution to the date the amounts are
			 required to be included in income.
					(4)Certain
			 back-to-back arrangementsIf the taxpayer is also a service
			 recipient and maintains one or more nonqualified deferred compensation
			 arrangements for its service providers under which any amount is attributable
			 to services performed on or before the date of the enactment of this Act, the
			 guidance issued under paragraph (3) shall permit such arrangements to be
			 amended to conform the dates of distribution under such arrangement to the date
			 amounts are required to be included in the income of such taxpayer under this
			 subsection.
					(5)Accelerated
			 payment not treated as material modificationAny amendment to a
			 nonqualified deferred compensation arrangement made pursuant to paragraph (3)
			 or (4) shall not be treated as a material modification of the arrangement for
			 purposes of section
			 409A of the Internal Revenue Code of 1986.
					202.Income of partners
			 for performing investment management services treated as ordinary income
			 received for performance of services
				(a)In
			 generalPart I of subchapter K of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
					
						710.Special rules
				for partners providing investment management services to partnership
							(a)Treatment of
				distributive share of partnership itemsFor purposes of this title, in the case of
				an investment services partnership interest—
								(1)In
				generalNotwithstanding section 702(b)—
									(A)any net income
				with respect to such interest for any partnership taxable year shall be treated
				as ordinary income for the performance of services, and
									(B)any net loss with
				respect to such interest for such year, to the extent not disallowed under
				paragraph (2) for such year, shall be treated as an ordinary loss.
									(2)Treatment of
				losses
									(A)LimitationAny
				net loss with respect to such interest shall be allowed for any partnership
				taxable year only to the extent that such loss does not exceed the excess (if
				any) of—
										(i)the aggregate net
				income with respect to such interest for all prior partnership taxable years,
				over
										(ii)the aggregate net
				loss with respect to such interest not disallowed under this subparagraph for
				all prior partnership taxable years.
										(B)CarryforwardAny
				net loss for any partnership taxable year which is not allowed by reason of
				subparagraph (A) shall be treated as an item of loss with respect to such
				partnership interest for the succeeding partnership taxable year.
									(C)Basis
				adjustmentNo adjustment to the basis of a partnership interest
				shall be made on account of any net loss which is not allowed by reason of
				subparagraph (A).
									(D)Exception for
				basis attributable to purchase of a partnership interestIn the
				case of an investment services partnership interest acquired by purchase,
				paragraph (1)(B) shall not apply to so much of any net loss with respect to
				such interest for any taxable year as does not exceed the excess of—
										(i)the basis of such
				interest immediately after such purchase, over
										(ii)the aggregate net
				loss with respect to such interest to which paragraph (1)(B) did not apply by
				reason of this subparagraph for all prior taxable years.
										Any net
				loss to which paragraph (1)(B) does not apply by reason of this subparagraph
				shall not be taken into account under subparagraph (A).(E)Prior
				partnership yearsAny reference in this paragraph to prior
				partnership taxable years shall only include prior partnership taxable years to
				which this section applies.
									(3)Net income and
				lossFor purposes of this section—
									(A)Net
				incomeThe term net income means, with respect to
				any investment services partnership interest, for any partnership taxable year,
				the excess (if any) of—
										(i)all items of
				income and gain taken into account by the holder of such interest under section
				702 with respect to such interest for such year, over
										(ii)all items of
				deduction and loss so taken into account.
										(B)Net
				lossThe term net loss means with respect to such
				interest for such year, the excess (if any) of the amount described in
				subparagraph (A)(ii) over the amount described in subparagraph (A)(i).
									(b)Dispositions of
				partnership interests
								(1)GainAny
				gain on the disposition of an investment services partnership interest shall be
				treated as ordinary income for the performance of services.
								(2)LossAny
				loss on the disposition of an investment services partnership interest shall be
				treated as an ordinary loss to the extent of the excess (if any) of—
									(A)the aggregate net
				income with respect to such interest for all partnership taxable years,
				over
									(B)the aggregate net
				loss with respect to such interest allowed under subsection (a)(2) for all
				partnership taxable years.
									(3)Disposition of
				portion of interestIn the case of any disposition of an
				investment services partnership interest, the amount of net loss which
				otherwise would have (but for subsection (a)(2)(C)) applied to reduce the basis
				of such interest shall be disregarded for purposes of this section for all
				succeeding partnership taxable years.
								(4)Distributions of
				partnership propertyIn the case of any distribution of
				appreciated property by a partnership with respect to any investment services
				partnership interest, gain shall be recognized by the partnership in the same
				manner as if the partnership sold such property at fair market value at the
				time of the distribution. For purposes of this paragraph, the term
				appreciated property means any property with respect to which gain
				would be determined if sold as described in the preceding sentence.
								(5)Application of
				section 751In applying section 751(a), an investment services
				partnership interest shall be treated as an inventory item.
								(c)Investment
				services partnership interestFor purposes of this section—
								(1)In
				generalThe term
				investment services partnership interest means any interest in a
				partnership which is held by any person if such person provides (directly or
				indirectly) a substantial quantity of any of the following services with
				respect to the assets of the partnership in the conduct of the trade or
				business of providing such services:
									(A)Advising as to the
				advisability of investing in, purchasing, or selling any specified
				asset.
									(B)Managing,
				acquiring, or disposing of any specified asset.
									(C)Arranging
				financing with respect to acquiring specified assets.
									(D)Any activity in
				support of any service described in subparagraphs (A) through (C).
									For
				purposes of this paragraph, the term specified asset means
				securities (as defined in section 475(c)(2) without regard to the last sentence
				thereof), real estate, commodities (as defined in section 475(e)(2)), or
				options or derivative contracts with respect to securities (as so defined),
				real estate, or commodities (as so defined).(2)Exception for
				certain capital interests
									(A)In
				generalIf—
										(i)a portion of an
				investment services partnership interest is acquired on account of a
				contribution of invested capital, and
										(ii)the partnership
				makes a reasonable allocation of partnership items between the portion of the
				distributive share that is with respect to invested capital and the portion of
				such distributive share that is not with respect to invested capital,
										then
				subsection (a) shall not apply to the portion of the distributive share that is
				with respect to invested capital. An allocation will not be treated as
				reasonable for purposes of this subparagraph if such allocation would result in
				the partnership allocating a greater portion of income to invested capital than
				any other partner not providing services would have been allocated with respect
				to the same amount of invested capital.(B)Special rule for
				dispositionsIn any case to
				which subparagraph (A) applies, subsection (b) shall not apply to any gain or
				loss allocable to invested capital. The portion of any gain or loss
				attributable to invested capital is the proportion of such gain or loss which
				is based on the distributive share of gain or loss that would have been
				allocable to invested capital under subparagraph (A) if the partnership sold
				all of its assets immediately before the disposition.
									(C)Invested
				capitalFor purposes of this paragraph, the term invested
				capital means, the fair market value at the time of contribution of any
				money or other property contributed to the partnership.
									(D)Treatment of
				certain loans
										(i)Proceeds of
				partnership loans not treated as invested capital of service providing
				partnersFor purposes of this paragraph, an investment services
				partnership interest shall not be treated as acquired on account of a
				contribution of invested capital to the extent that such capital is
				attributable to the proceeds of any loan or other advance made or guaranteed,
				directly or indirectly, by any partner or the partnership.
										(ii)Loans from
				nonservice providing partners to the partnership treated as invested
				capitalFor purposes of this paragraph, any loan or other advance
				to the partnership made or guaranteed, directly or indirectly, by a partner not
				providing services to the partnership shall be treated as invested capital of
				such partner and amounts of income and loss treated as allocable to invested
				capital shall be adjusted accordingly.
										(d)Other income and
				gain in connection with investment management services
								(1)In
				generalIf—
									(A)a person performs
				(directly or indirectly) investment management services for any entity,
									(B)such person holds
				a disqualified interest with respect to such entity, and
									(C)the value of such interest (or payments
				thereunder) is substantially related to the amount of income or gain (whether
				or not realized) from the assets with respect to which the investment
				management services are performed,
									any income
				or gain with respect to such interest shall be treated as ordinary income for
				the performance of services. Rules similar to the rules of subsection (c)(2)
				shall apply where such interest was acquired on account of invested capital in
				such entity.(2)DefinitionsFor
				purposes of this subsection—
									(A)Disqualified
				interestThe term disqualified interest means, with
				respect to any entity—
										(i)any interest in
				such entity other than indebtedness,
										(ii)convertible or
				contingent debt of such entity,
										(iii)any option or
				other right to acquire property described in clause (i) or (ii), and
										(iv)any derivative
				instrument entered into (directly or indirectly) with such entity or any
				investor in such entity.
										Such
				term shall not include a partnership interest and shall not include stock in a
				taxable corporation.(B)Taxable
				corporationThe term taxable corporation
				means—
										(i)a
				domestic C corporation, or
										(ii)a
				foreign corporation subject to a comprehensive foreign income tax (as defined
				in section 457A(d)(4)).
										(C)Investment
				management servicesThe term investment management
				services means a substantial quantity of any of the services described
				in subsection (c)(1) which are provided in the conduct of the trade or business
				of providing such services.
									(e)RegulationsThe
				Secretary shall prescribe such regulations as are necessary or appropriate to
				carry out the purposes of this section, including regulations to—
								(1)prevent the
				avoidance of the purposes of this section, and
								(2)coordinate this
				section with the other provisions of this subchapter.
								(f)Cross
				referenceFor 40 percent no fault penalty on certain
				underpayments due to the avoidance of this section, see section
				6662.
							.
				(b)Application to
			 real estate investment trustsSubsection (c) of section 856 of
			 such Code is amended by adding at the end the following new paragraph:
					
						(8)Exception from
				recharacterization of income from investment services partnership
				interests
							(A)In
				generalParagraphs (2), (3), and (4) shall be applied without
				regard to section 710 (relating to special rules for partners providing
				investment management services to partnership).
							(B)Special rule for
				partnerships owned by REITsSection 7704 shall be applied without
				regard to section 710 in the case of a partnership which meets each of the
				following requirements:
								(i)Such partnership
				is treated as publicly traded under section 7704 solely by reason of interests
				in such partnership being convertible into interests in a real estate
				investment trust which is publicly traded.
								(ii)50 percent or more of the capital and
				profits interests of such partnership are owned, directly or indirectly, at all
				times during the taxable year by such real estate investment trust (determined
				with the application of section 267(c)).
								(iii)Such partnership
				meets the requirements of paragraphs (2), (3), and (4) (applied without regard
				to section
				710).
								.
				(c)Imposition of
			 penalty on underpayments
					(1)In
			 generalSubsection (b) of section 6662 of such Code is amended by
			 inserting after paragraph (5) the following new paragraph:
						
							(6)The application of
				subsection (d) of section 710 or the regulations prescribed under section
				710(e) to prevent the avoidance of the purposes of section
				710.
							.
					(2)Amount of
			 penalty
						(A)In
			 generalSection 6662 of such Code is amended by adding at the end
			 the following new subsection:
							
								(i)Increase in
				penalty in case of property transferred for investment management
				servicesIn the case of any portion of an underpayment to which
				this section applies by reason of subsection (b)(6), subsection (a) shall be
				applied with respect to such portion by substituting 40 percent
				for 20
				percent.
								.
						(B)Conforming
			 amendmentsSubparagraph (B) of section 6662A(e)(2) of such Code
			 is amended—
							(i)by
			 striking section 6662(h) and inserting subsection (h) or
			 (i) of section 6662, and
							(ii)by
			 striking gross
			 valuation misstatement penalty in the heading and
			 inserting certain
			 increased underpayment penalties.
							(3)Reasonable cause
			 exception not applicableSubsection (c) of section 6664 of such
			 Code is amended—
						(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively,
						(B)by striking
			 paragraph (2) in paragraph (4), as so redesignated, and
			 inserting paragraph (3), and
						(C)by inserting after
			 paragraph (1) the following new paragraph:
							
								(2)ExceptionParagraph
				(1) shall not apply to any portion of an underpayment to which this section
				applies by reason of subsection
				(b)(6).
								.
						(d)Conforming
			 amendments
					(1)Subsection (d) of
			 section 731 of such Code is amended by inserting section 710(b)(4)
			 (relating to distributions of partnership property), before
			 section 736.
					(2)Section 741 of
			 such Code is amended by inserting or section 710 (relating to special
			 rules for partners providing investment management services to
			 partnership) before the period at the end.
					(3)Paragraph (13) of
			 section 1402(a) of such Code is amended—
						(A)by striking
			 other than guaranteed and
			 inserting
							
								other
			 than—(A)guaranteed
								,
						(B)by striking the
			 semi-colon at the end and inserting , and, and
						(C)by adding at the
			 end the following new subparagraph:
							
								(B)any income treated
				as ordinary income under section 710 received by an individual who provides
				investment management services (as defined in section
				710(d)(2));
								.
						(4)Paragraph (12) of
			 section 211(a) of the Social Security Act is amended—
						(A)by striking
			 other than guaranteed and
			 inserting
							
								other
			 than—(A)guaranteed
								,
						(B)by striking the
			 semi-colon at the end and inserting , and, and
						(C)by adding at the
			 end the following new subparagraph:
							
								(B)any income treated
				as ordinary income under section 710 of the Internal Revenue Code of 1986
				received by an individual who provides investment management services (as
				defined in section 710(d)(2) of such
				Code);
								.
						(5)The table of sections for part I of
			 subchapter K of chapter 1 of such Code is amended by adding at the end the
			 following new item:
						
							
								Sec. 710. Special rules for partners providing investment
				management services to
				partnership.
							
							.
					(e)Effective
			 date
					(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years ending after the
			 date of enactment of this Act.
					(2)Partnership
			 taxable years which include effective dateIn applying section
			 710(a) of the Internal Revenue Code of 1986 (as added by this section) in the
			 case of any partnership taxable year which includes the date of enactment of
			 this Act, the amount of the net income referred to in such section shall be
			 treated as being the lesser of the net income for the entire partnership
			 taxable year or the net income determined by only taking into account items
			 attributable to the portion of the partnership taxable year which is after such
			 date.
					(3)Dispositions of
			 partnership interestsSection
			 710(b) of the Internal Revenue Code of 1986 (as added by this section) shall
			 apply to dispositions and distributions after the date of enactment of this
			 Act.
					(4)Other income and
			 gain in connection with investment management servicesSection 710(d) of such Code (as added by
			 this section) shall take effect on the date of enactment of this Act.
					(5)Publicly traded
			 partnershipsFor purposes of applying section 7704, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2009.
					
